Case 20-11218-MFW   Doc 795-1   Filed 07/22/20   Page 1 of 7




                      EXHIBIT A



                    Proposed Order
               Case 20-11218-MFW               Doc 795-1         Filed 07/22/20         Page 2 of 7




                              UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
--------------------------------------------------------------------X
                                                                    )
In re:                                                              ) Chapter 11
                                                                    )
                                    1
The Hertz Corporation, et al.,                                      ) Case No. 20-11218 (MFW)
                                                                    )
                                                                    )
                                    Debtors.                        ) (Jointly Administered)
                                                                    )
------------------------------------------------------------------ X

         ORDER APPROVING THE RETENTION AND EMPLOYMENT OF
       UBS SECURITIES LLC AS INVESTMENT BANKER TO THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS NUNC PRO TUNC TO JUNE 17, 2020

                  Upon the Application (the “Application”)2 of the Official Committee of Unsecured

Creditors (the “Committee”) of the above-captioned debtors and debtors in possession (the

“Debtors”) for an order, pursuant to Sections 328 and 1103 of title 11 of the United States Code

(the “Bankruptcy Code”), Rules 2014(a) and 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and Rules 2014-1 and 2016-2 of the Local Rules of Bankruptcy

Practice and Procedure of the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”), authorizing the Committee to employ and retain UBS Securities LLC (“UBS”) as

Committee’s investment banker in these Chapter 11 Cases, nunc pro tunc to June 17, 2020, all as

more fully described in the Application; and upon consideration of the LaPuma Declaration; and

the Court having jurisdiction to consider the matters raised in the Application pursuant to 28 U.S.C.



1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these chapter
11 cases, for which joint administration for procedural purposes has been requested, a complete list of the debtors and
the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
information may be obtained on the website of the debtors’ claims and noticing agent at
https://restructuring.primeclerk.com/hertz.

2
         Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.
             Case 20-11218-MFW           Doc 795-1      Filed 07/22/20     Page 3 of 7




§ 1334; and it having authority to hear the matters raised in the Application pursuant to 28 U.S.C.

§ 157; and it having venue pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found

that notice of the Application has been given as set forth in the Application and that such notice is

adequate and sufficient and no further notice need to be given; and the Court having reviewed the

Application, and the LaPuma Declaration; and the relief requested in the Application being in the

best interests of the Debtors’ estates; and the Court having determined that there exists the required

basis for the relief requested in the Application; and after due deliberation, and sufficient cause

appearing therefor;

               It is hereby ORDERED that:

               1.      The Application is GRANTED as set forth herein, nunc pro tunc to June 17,

2020.

               2.      The Committee is authorized, pursuant to sections 328(a) and 1103 of the

Bankruptcy Code, Bankruptcy Rule 2014, and Local Rule 2014-1, to retain and employ UBS as

its investment banker in these Chapter 11 cases, pursuant to the terms and subject to the conditions

set forth in the Engagement Letter, nunc pro tunc to June 17, 2020.

               3.      Except to the extent set forth herein, the Engagement Letter, including,

without limitation, the Monthly Fees, Completion Fee and Expenses, is approved pursuant to

section 328(a) of the Bankruptcy Code, and the Debtors are authorized to pay, reimburse, and

indemnify UBS in accordance with the terms and conditions of, and at the times specified in, the

Engagement Letter.

               4.      UBS shall file applications for allowance of compensation and

reimbursement of expenses pursuant to and in accordance with the procedures set forth in sections

330 and 331 of the Bankruptcy Code, such Bankruptcy Rules or Local Rules as may then be


                                                  2
             Case 20-11218-MFW          Doc 795-1     Filed 07/22/20      Page 4 of 7




applicable, and any other applicable orders and procedures of this Court; provided, however, that,

notwithstanding anything to the contrary in the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules, any applicable procedures and orders of the Court or any guidelines regarding the

submission and approval of fee applications, UBS’ professionals shall be required only to keep

summary time records, in half-hour increments, which time records shall indicate the total hours

incurred by each professional for each day and provide a brief description of the nature of the work

performed.

               5.      The fees and expenses payable to UBS pursuant to the Engagement Letter

shall be subject to review pursuant to the standards set forth in section 328(a) of the Bankruptcy

Code and shall not be subject to the standard of review set forth in section 330 of the Bankruptcy

Code, except, notwithstanding anything to the contrary in this Order, the Application, the

Engagement Letter or the LaPuma Declaration, the U.S. Trustee shall retain the right and be

entitled to object to UBS’ fees and expenses based on the reasonableness standard provided for in

section 330 of the Bankruptcy Code. Neither this Order nor the record relating to the Court’s

consideration of the Application shall prejudice or otherwise affect the rights of the U.S. Trustee

to challenge the reasonableness of UBS’ compensation and reimbursement requests under sections

330 and 331 of the Bankruptcy Code. Accordingly, nothing in this Order shall constitute a finding

of fact or conclusion of law binding on the U.S. Trustee, on appeal or otherwise, with respect to

the reasonableness of UBS’ compensation.

               6.      In the event that, during the pendency of these Chapter 11 Cases, UBS

requests reimbursement for any attorneys’ fees and/or expenses, the invoices and supporting time

records from such attorneys shall be included in UBS’ fee applications, and such invoices and time

records shall be in compliance with Local Rule 2016-2 and the U.S. Trustee Guidelines and



                                                 3
            Case 20-11218-MFW           Doc 795-1      Filed 07/22/20      Page 5 of 7




approval of the Court under the standards of section 330 and 331 of the Bankruptcy Code, without

regard to whether such attorney has been retained under section 1103 of the Bankruptcy Code and

without regard to whether such attorney’s services satisfy section 330(a)(3)(C) of the Bankruptcy

Code.

              7.      The indemnification, contribution and reimbursement provisions included

in Annex A to the Engagement Letter are approved, subject during the pendency of these Chapter

11 Cases to the following modifications:

                   a) Indemnified Persons (as that term is used in Annex A to the Engagement
                      Letter) shall not be entitled to indemnification, contribution or
                      reimbursement pursuant to the Engagement Letter for services other than
                      the services provided under the Engagement Letter, unless such services
                      and the indemnification, contribution, or reimbursement therefor are
                      approved by this Court;

                   b) notwithstanding anything to the contrary in the Engagement Letter, the
                      Debtors shall have no obligation to indemnify any person or entity or
                      provide contribution or reimbursement to any person or entity for any claim
                      or expense to the extent it is either (i) judicially determined (the
                      determination having become final) to have arisen primarily from that
                      person’s or entity’s gross negligence, willful misconduct or bad faith, or (ii)
                      for a contractual dispute in which the Committee or the Debtors allege
                      breach of the obligations of UBS or another Indemnified Person under the
                      Engagement Letter unless this Court determines that indemnification,
                      contribution or reimbursement would be permissible pursuant to In re
                      United Artists Theatre Co., 315 F.3d 217 (3d Cir. 2003) or (iii) settled prior
                      to a judicial determination as to the exclusions set forth in sub-clauses (i) or
                      (ii) above, but determined by this Court, after notice and a hearing, to be a
                      claim or expense for which that person should not receive indemnity,
                      contribution, or reimbursement under the terms of the Engagement Letter
                      as modified by this Order;

                   c) if, during the pendency of this case, the indemnification provided in Annex
                      A to the Engagement Letter is held to be unenforceable by reason of the
                      exclusions set forth in subparagraph (b) above, and UBS or another
                      Indemnified Person makes a claim for the payment of any amounts by the
                      Debtors on account of the Debtors’ contribution obligations, then the
                      limitations on UBS’ contribution obligations set forth in the second
                      sentence of the second paragraph of Annex A to the Engagement Letter
                      shall not apply; and

                                                 4
            Case 20-11218-MFW            Doc 795-1      Filed 07/22/20      Page 6 of 7




                    d) if, before the earlier of (i) the entry of an order confirming a chapter 11 plan
                       in this case (that order having become a final order no longer subject to
                       appeal) and (ii) the entry of an order closing this case, UBS or another
                       Indemnified Person believes that it is entitled to the payment of any amounts
                       by the Debtors on account of the Debtors’ indemnification, contribution or
                       reimbursement obligations under the Engagement Letter (as modified by
                       this Order), including, without limitation, the advancement of defense costs,
                       UBS must file an application before this Court and the Debtor may not pay
                       any such amounts before the entry of an order by this Court approving the
                       payment; provided, however, that for the avoidance of doubt, this
                       subparagraph (d) is intended only to specify the period of time under which
                       this Court shall have jurisdiction over any request for fees and expenses for
                       indemnification, contribution, or reimbursement and not a provision
                       limiting the duration of the Debtor’s obligation to indemnify UBS or the
                       other Indemnified Persons. All parties in interest, including the U.S.
                       Trustee, shall retain the right to object to any request for indemnification,
                       contribution or reimbursement by UBS or any other Indemnified Person.


               8.      The Debtors are authorized to pay UBS’ fees and to reimburse UBS for its

actual, reasonable, and documented out-of-pocket costs and expenses as provided in the

Engagement Letter, including the reasonable costs of expert services that may be provided by UBS

pursuant to the Engagement Letter (without the need for such expert to be retained as a professional

in these Chapter 11 Cases and without regard to whether such expert’s services satisfy section

330(a)(3)(C) of the Bankruptcy Code). In the event that UBS seeks reimbursement from the

Debtors for its expert fees and expenses pursuant to the Application and the Engagement Letter,

the invoices and supporting time records for its expert fees and expenses shall be included in UBS’

applications, both interim and final, and these invoices and time records shall be subject to the

approval of the Bankruptcy Court pursuant to sections 330 and 331 of the Bankruptcy Code,

without regard to whether such expert has been retained under section 1103 of the Bankruptcy

Code and without regard to whether such expert’s services satisfy section 330(a)(3)(C) of the

Bankruptcy Code.



                                                  5
             Case 20-11218-MFW           Doc 795-1      Filed 07/22/20       Page 7 of 7




               9.      UBS shall file interim and final fee applications for the allowance of

compensation for services rendered and reimbursement of expenses incurred in accordance with

applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules,

and any applicable orders of the Court; provided, however, that the requirements of the Bankruptcy

Code, the Bankruptcy Rules, the U.S. Trustee Guidelines, Local Bankruptcy Rule 2016-2, and any

other orders and procedures of this Court are hereby modified such that UBS’ restructuring

professionals shall be required only to keep summary time records in half hour increments, UBS’

non-restructuring professionals and personnel in administrative departments (including internal

legal) shall not be required to keep any time records, UBS’ restructuring professionals shall not be

required to keep time records on a project category basis, and UBS shall not be required to provide

or conform to any schedule of hourly rates (except to the extent that it provides expert services as

set forth in the Engagement Letter, which shall be billed at the hourly rate set forth therein).

               10.     To the extent that there may be any inconsistency between the terms of the

Application, the LaPuma Declaration, the Engagement Letter and this Order, the terms of this

Order shall govern.

               11.     The Committee, the Debtors, and UBS are authorized and empowered to

take all actions necessary to effectuate the relief granted by this Order.

               12.     Notwithstanding the possible applicability of Bankruptcy Rules 6004, 7062,

9014 or otherwise, the terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

               13.     This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation of this Order.




                                                  6
